Citation Nr: 0414081	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  03-18 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a left knee disability.  

ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from October 1979 to October 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating action by the 
Pittsburgh, Pennsylvania, RO that denied service connection 
for a left knee disability.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

In this case, the evidence shows that the veteran currently 
has a meniscal tear of the left knee with degenerative 
changes.  The veteran has reported that she injured her left 
knee as a result of a fall while in the service and service 
medical records do reflect treatment for left knee pain 
assessed as traumatic retropatellar pain syndrome.  She has 
reported a continuity of left knee symptoms since her 
reported inservice injury to the left knee.  A continuity of 
symptomatology can constitute competent evidence of a nexus 
so as to trigger VA's obligation to provide an examination.  
Charles v. Principi, 16 Vet. App. 370 (2002).  

In her June 2003 substantive appeal the veteran reported that 
she had been "seeing the doctors for a while now about my 
knee."  The claims folder contains records of VA treatment 
through April 2003.  It is unclear whether the veteran was 
reporting additional treatment.  Since the claim is being 
remanded for other reasons, it is appropriate to request 
clarification from the veteran.  VA has an obligation to seek 
records of relevant treatment adequately identified by a 
claimant.  38 U.S.C.A. § 5103A(b), (c) (West 2002).

In view of the foregoing, this case is remanded for the 
following actions:

1.  The AMC should ask the veteran to 
report any treatment she has received for 
a left knee disability since April 2003.  
The AMC should take the necessary steps 
to obtain the records of such treatment.

2.  Then the AMC should afford the 
veteran an orthopedic examination to 
determine the etiology of her left knee 
disability.  The claims folder must be 
made available to the examiner so that 
the examiner can review the record.  

After the examination and a careful 
review of the record, the examiner should 
express an opinion, with full rationale, 
as to whether it is at least as likely as 
not (50 percent probability or more) that 
any left knee disability found on 
examination was the result of injuries 
sustained in a fall during service.  

3.  The AMC should then again adjudicate 
the veteran's claim for service 
connection for a left knee disability.  
If the benefit sought remains denied, the 
veteran should be provided a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond.  The 
case should then be returned to this 
Board for further appellate 
consideration, if otherwise appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


